UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 27, 2010 (Exact name of registrant as specified in its charter) Delaware 0-21121 06-1456680 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) One Hamden Center 2319 Whitney Ave, Suite 3B, Hamden, CT (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 859-6800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a) The Company held its Annual Meeting of Stockholders on May 27, 2010. (b) The Company’s stockholders voted on the following proposals: Proposal 1:Election of Director To elect Graham Y. Tanaka as a director of the Company to serve until the 2013 Annual Meeting of Stockholders or until the director’s successor has been duly elected and qualified: For Withheld Broker Non-votes Proposal 2:Ratification of Independent Registered Public Accounting Firm To ratify the selection of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for 2010: For Against Abstain Proposal 3:Approval of Amendment to 2005 Equity Incentive Plan To approve an amendment to the Company’s 2005 Equity Incentive Plan to increase the number of shares that are available for issuance: For Withheld Abstain Broker Non-votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRANSACT TECHNOLOGIES INCORPORATED By: /s/ Steven A. DeMartino Steven A. DeMartino Executive Vice President, Chief Financial Officer, Treasurer and Secretary Date: May 28, 2010
